DECISION OF DISMISSAL
Plaintiff filed its appeal in this matter on May 10, 2010. A case management conference was held on July 22, 2010. The parties discussed the issues and agreed they would share information by August 30, 2010, and fully cooperate. They agreed to a specific schedule of events; written status reports were due from each party by September 30, 2010.
On September 30, 2010, Defendant filed a status report that stated "County provided appraisal information to the plaintiff via US mail on July 26, 2010. As of today [September 24, 2010], County has received no documentation" from Plaintiff's representative. (Def's Ltr, Sept 30, 2010.) The court did not receive a status report from Plaintiff by the due date.
On October 19, 2010, the court issued a Journal Entry, stating that Plaintiff had not contacted the court and that it appeared that Plaintiff no longer wished to continue the appeal. Plaintiff had until November 2, 2010, to notify the court if it wished to continue the appeal. The court further stated that if the court did not hear from Plaintiff by that date, the appeal would be dismissed for lack of prosecution. *Page 2 
As of the close of the court's business day on November 2, 2010, the court had received no further communication from Plaintiff; nothing was timely filed. Having considered the matter, the court determines that this matter shall be dismissed due to lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon November 3, 2010. The court filed and entered this Decisionon November 3, 2010.